Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

   Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.  Claims 14 and 19-27 are pending in this application and examined herein.

   Effective Filing Date
The Filing Receipt issued August 27, 2018 indicates the present application is a continuation of an earlier application, which in turn is a continuation of an application filed 04/17/2012.  However, on the Application Data Sheet (ADS) filed August 7, 2018, it appears that Applicant intended to state that the application filed 04/17/2012 is a 371 of a PCT application, which in turn claims priority to two divisional application.  In order to do so, Applicant may file a Supplemental Application Data Sheet; see MPEP 601.05(b) and 37 CFR 1.76(c) (pre-AIA ).  The Supplemental ADS should identify the PCT application as PCT/CA2010/001219.  Until such time as a supplemental ADS is received, the effective filing date of this application is considered to be 04/17/2012.
Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 14 and 19-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by WO 2011/014962.
This document is the WIPO publication of PCT/CA2010/001219 and was published more than one year prior to 04/17/2012.   It clearly and explicitly discloses all limitations recited in the instant claims.  For instance, the subject matter of instant claims 14 and 19-26 is disclosed at para [0017-0027] of WO ‘962.  The subject matter of instant claim 27 is disclosed at para [00110] of WO ‘962.
This rejection can be overcome by filing a Supplemental ADS properly claiming priority to PCT/CA2010/001219, as indicated above.

			Rejections – 35 U.S.C. 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 14 and 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaoulian et al. (US 2006/0241747) in view of the Tang et al. Met. Trans. A. article.
Shaoulian discloses shape memory alloys such as Ni-Ti alloys, with para. [0054-0057] disclosing how such materials can be heated and cooled to produce an austenite phase, a martensite phase, and an R-phase or rhombohedral phase, i.e. the alloys would have at least two transition temperatures (one from the martensitic to the R-phase, and a second from the R-phase to the austenitic phase) and one can control the phase(s) present in such alloys by a proper selection of heating temperatures.  Further, any processing or handling of the prior art material would render it “formed from a previously formed shape memory material having a first transformation temperature” or “prepared by treating a previously formed shape memory material having a first transformation temperature” as recited in instant claims 14 and 26 respectively.  While not expressly stated by Shaoulian, such a heating and cooling treatment could obviously be applied to any desired “predetermined portion” of the prior art material as recited in claim 14 as amended.  Doing so would appear to meet the claimed requirements of the second temperature providing an “additional memory” as recited in claim 23 as amended or claim 26; there would be at least two transition points at which the macrostructure of the material would change.  This is further consistent with the second temperature altering “the pseudo-elastic properties” of the material as set forth in instant claim 24 as amended; the properties of the prior art material would be different at different temperatures, due to differences in the microstructure of the material at the respective temperatures. With respect to claim 25 as amended, para. [0039] of Shaoulian indicates that the shape memory material can be coated with a photodynamic absorbing material activated to heat the shape memory material when activated by light, consistent with the presently claimed “further comprising a filler material”.  With respect to claim 27, the transformation temperature of the prior art material is a property of that material and therefore can be said to be “imparted within” the prior art material.
The various process limitations recited in the instant claims do not limit the claimed material in any specific manner absent evidence that the process limitations would result in some particular structure in the claimed material distinct from the prior art; it is well-settled that a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir.1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden.  
Specifically, claim 14 has been amended to require “a change in the local chemical composition” in some predetermined portion of the material, and claim 26 states that “a local chemistry of the predetermined portion is altered”.  This appears to be the only physical feature of the claimed material resulting from the claimed process step(s), as claims 19-22 are directed entirely to limitations upon the process and not upon the material.  Shaoulian does not specify that the chemical composition of the prior art material includes local areas that differ from each other in a manner as presently claimed.  The Tang article details how the specific chemical composition of TiNi shape memory alloys differs in the austenite, martensite, and intermediate phases. Note particularly page 540 and Fig. 2 of Tang.  Given this disclosure of Tang, one of ordinary skill in the art would believe that the local chemistry of the Shaoulian alloys differs among the phases present therein.  As such, processing a material as taught by Shaoulian would result in a material in which all physical limitations of instant claim 14 would be met, as would the limitation in claim 26 that “a local chemistry of the predetermined portion is altered” to provide a result of “an additional memory to the predetermined portion”.
Therefore, it is held that the combined disclosures of Shaoulian et al. and the Tang article would have suggested a material as presently claimed.

			Response to Arguments
8.	In remarks filed with the present RCE, Applicant argues that one skilled in the art would understand that Shaoulian and Tang teach a conventional shape memory alloy that has one transformation temperature and transitions between the martensite and austenite phases. Applicant submits that this is directed at a conventional shape memory material that the present application is intended to improve upon and quite different than what is being disclosed in the cited art.  In response, the examiner notes that Shaoulian para [0057] appears to specifically indicate that somewhere between a transition from those two phases, the prior art material also transitions first from austenite to rhombohedral, and then from rhombohedral to martensite.  In other words, the prior art material has both a first and a second transformation temperature, consistent with the present claims. 

				  Additional Prior Art
9.	The remainder of the art cited on the attached PTO-892 form is of interest.  Marzano et al. (US 2020/0203881) para [0242] indicates that a laser can be used to locally change the composition of a Nitinol alloy in order to add multiple memories within.  However, this disclosure of Marzano was made subsequent to the effective filing date of the claimed invention.
			

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 10, 2022